Order, Supreme Court, New York County (B. Altman, J.), entered on June 9,1980, granting the defendant’s motion to suppress physical evidence, is affirmed. Appeal from order of said court (G. Roberts, J.), entered on January 5, 1981, is dismissed as moot. On February 28, 1980, approximately eight police officers from a combined Federal task force, all of whom were not in uniform, were executing a search warrant for drugs and a .38 calibre revolver, which were to be found in Apartment 2-A, at 639 West 173rd Street. While this search was in progress, a buzzer, located in the lobby, was rung, indicating that someone desired to enter this multiple dwelling. No agents were positioned in or around the lobby. Three or four agents then stationed themselves in the vestibule on the second floor. On this particular floor there were at least three other doors. One door led to the elevator, one to an adjacent apartment and the third to an interior stairwell, from where the defendant emerged a few minutes later. As the defendant came through this door, the agents identified themselves, grabbed defendant by the wrists, spun him around and pushed him “spreadeagled” up against the wall. A rectangular brown leather purse, which was approximately eight or nine inches long, by six inches wide, was seized and a 9mm gun found therein. The court determined that the authorities lacked probable cause to arrest and that the gun was impermissibly seized. The People now assert that defendant was not arrested until after the gun was seized and that they only had to prove that this “minimal” stop and search was based on a reasonable suspicion that defendant was involved in criminal activity. We must reject these arguments as unpersuasive. While we recognize that not every encounter between a private citizen and law enforcement authorities amounts to a seizure (People v De Bour, 40 NY2d 210, 216), the conclusion here is inescapable that once defendant was grabbed and thrust up against the wall, he was arrested. Indeed there can be hardly an argument that once this course of conduct was initiated, defendant’s liberty was significantly interrupted (People v Cantor, 36 NY2d 106, 111) and that he was seized within the meaning of that term. No predicate existed for the intrusive action of these agents. No one was stationed in the lobby to verify if defendant was the person who sought entrance. The authorities could not tell, nor did they attempt to determine, where defendant was coming from or the reason for his visit to the second floor. Although defendant was carrying a small zippered purse, which was closed and which could be utilized for many forms of noncriminal behavior, no telltale signs, such as a bulge or an outline of a gun, were observed. In addition, the dissent has made findings of fact, i.e., “defendant moved his right hand to the bag, * * * and turned back towards the stairwell door” whereas the suppression court rejected this testimony. In any event, the conduct of the defendant is capable of more than one interpretation, the least of which is consistent with innocence. These agents erred when they forcibly seized the defendant without first making an inquiry to confirm or deny their naked suspicions that defendant was armed and involved in criminal activity. Since we are affirming the order of suppression, we see no reason to treat with the subsequent order dismissing the indictment, and merely dismiss this order as moot. Concur — Kupferman, J. P., Ross and Fein, JJ.